PER CURIAM:
Christopher M. Watkins, a federal prisoner, appeals the magistrate judge’s order denying relief on his 28 U.S.C. § 2241 (2000) petition.* We have reviewed the record and find no reversible error. Accordingly, we deny Watkins’s motions to expedite and for bail pending appeal, and we affirm for the reasons stated by the magistrate judge. See Watkins v. Driver, No. 2:06-cv-00042 (N.D.W.Va. Sept. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (2000).